                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

       David Ezelle Simpson,          )              JUDGMENT IN CASE
                                      )
              Petitioner,             )                3:19-cv-00269-MR
                                      ) Related Case Number
                 vs.                  )
                                      )
           FNU McFadden               )
       State of North Carolina,       )
             Respondents.             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s August 10, 2020 Order.

                                               August 10, 2020




         Case 3:19-cv-00269-MR Document 33 Filed 08/10/20 Page 1 of 1
